Citation Nr: 1623609	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral sensorineural hearing loss.

3. Entitlement to service connection for chronic bronchitis.  

4. Entitlement to service connection for a low back condition, claimed as bulging lumbar disc and lumbago.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On February 25, 2016, the Veteran and his spouse testified before the undersigned at a Board hearing.  

In addition to his claims for service connection for hearing loss and tinnitus, in December 2009, the Veteran also filed a notice of disagreement with the denial of service connection for a low back condition (claimed as bulging lumbar disc and lumbago).  In April 2013, the RO issued a statement of the case addressing all three issues.  On May 29, 2013, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) in which he indicated that he only wished to pursue the claims for hearing loss and tinnitus (the claim for bronchitis, also on appeal at this time, was appealed separately).  However, in his February 2016 Board hearing, the Veteran and his representative indicated a desire to pursue the claim for the low back condition as well.  As the undersigned took testimony on that issue, the Board finds that the Veteran has been led to believe the issue is currently on appeal.  As a substantive appeal is not jurisdictional, the Board will waive timely filing of a substantive appeal and will take jurisdiction of this issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of entitlement to service connection for bronchitis and lumbosacral or cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current tinnitus had onset during active service.  

2. The Veteran's current bilateral sensorineural hearing loss is related to his history of in-service acoustic trauma.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

2. The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  Given the positive outcome of the below decisions regarding the claims for service connection for tinnitus and hearing loss, the Board finds that a discussion of the duty to notify and assist is not necessary at this time 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including other organic diseases of the nervous system such as hearing loss and tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A. Tinnitus

A VA examination conducted in March 2013 confirms the Veteran's present diagnosis of bilateral constant tinnitus.  Further, per his DD 214, the Veteran's military occupational specialty was Gunner's Mate and VA has subsequently conceded military noise exposure.

In March 2013, the Veteran presented for a VA examination in connection with his claim, at which time he reported onset of tinnitus during service due to his firing large guns.  The examiner opined against a connection to his in-service noise exposure and present tinnitus because his audiometric thresholds on his separation physical examination were well within normal limits in both ears.  

For his part, the Veteran asserts that his tinnitus began during service, after being exposed to noise inside the enclosed gun mounts aboard the U.S.S. Stribling, and has been constant since that time.  He reported being told that there was nothing that could be done for it at the time and to simply get used to it.  He asserts that it has continued since onset during service.  

A veteran is competent to testify that he experienced an audible sound in his ears in service, and that he has experienced this sound in his ears since that time.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, a layperson, such as the Veteran, is competent to provide a medical nexus when he is competent to both diagnose a disability such as tinnitus, and report continuity of symptomatology associated with that disability since onset.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this instance, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to whether tinnitus commenced during active duty service and has continued since that time.  Because this is the case, service connection for tinnitus is warranted on a presumptive basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.307, 3.309.

B. Bilateral Hearing Loss

Per his March 2013 VA audiology examination and his February 2016 private audiology examination, the Veteran has a present diagnosis of bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.385 (2015) (for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold is any of the frequencies, 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least of the frequencies is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  As discussed above, VA has conceded in-service acoustic trauma.  Accordingly, the question before the Board is whether evidence exists linking his present hearing loss and his in-service acoustic trauma.

In March 2013, the Veteran was afforded a VA examination in connection with his claim.  Following his examination, the examiner stated that it was less likely than not that his caused by or the result of his in-service acoustic trauma.  As a rationale, the examiner stated that a whispered voice test was utilized to assess the Veteran's hearing on his enlistment physical, and that his March 1967 separation examination also noted thresholds within normal limits in both ears.  

In February 2016, the Veteran submitted a private audiology report and opinion by a Dr. G.  The private audiologist reported the Veteran's history of military noise exposure, as well as his reports of symptomatology over the previous 50 years and stated that the severity of the Veteran's hearing loss is likely related to loud noise exposure in the past.  

The Veteran has asserted that his hearing loss began in service and has continued since that time, which the Board finds to be both competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that a lay person is competent to report observable symptomatology of an injury or illness).  

Upon review of all evidence and opinions of record, the Board finds that service connection for bilateral hearing loss should be granted.  First, the Board notes that the March 2013 VA audiology opinion is less persuasive in assessing the Veteran's claim for bilateral hearing loss because the rationale for the negative nexus opinion was that the Veteran's separation audiometric examination revealed hearing within normal limits.  Specifically, the Court of Appeals for Veterans Claims (Court) has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may service as a basis for a grant of service connection for hearing loss).  Essentially, because the VA examiner failed to acknowledge the Veteran's conceded acoustic trauma, and relied solely on normal hearing during active service, this opinion is of limited value in assessing any possible etiological link between the present disability and in-service noise exposure.

On the contrary, the Board finds persuasive the Veteran's competent and credible reports of symptomatology since service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that noise exposure in service resulted in his current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  Further, the Board also finds more persuasive the opinion of the private audiologist which acknowledged the Veteran's history of symptomatology and noise exposure before opining in favor of an etiological link between his present hearing loss disability and his in-service acoustic trauma.  

At the very least, the Veteran's statements and the private audiologist's opinion are in relative equipoise with the negative opinion offered by the March 2013 VA examiner.  Accordingly, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence shows that it is at least as likely as not that his present hearing loss is related to his in-service noise exposure.  Thus, service connection for bilateral hearing loss should be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304.
 

ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral sensorineural hearing loss is granted.  
REMAND

Under 38 U.S.C.A. § 5103A(b)(1) (West 2014), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  This duty extends to records not in the custody of a Federal department or agency, including State or local governments and private healthcare providers.  38 C.F.R. § 3.159(c)(1) (2015). 

In his February 2016 hearing, the Veteran indicated that additional evidence exists which may be pertinent to the claim for a low back condition.  Specifically, the Veteran informed the undersigned that evidence held by the Texas Worker's Compensation Commission documented a back injury that pre-existed his 1993 post-service back injury.  Additionally, the Veteran informed the Board of evidence held by a Dr. Pearlman in Houston which also documents a low back injury prior to 1993.  To date, this evidence has not been associated with the claims file.  Accordingly, the AOJ should take reasonable efforts to obtain these records.  

Additionally, once VA undertakes to provide an examination when developing a service-connection claim, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It is essential, both in the examination, and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  In this matter, the Veteran was afforded a VA examination in connection with his claim for a low back condition in March 2013.  That report relies exclusively on the evidence of the 1993 back injury in finding against a link between the present condition and his active service.  However, the above mentioned evidence, which purports to document a preexisting injury, was not available when that opinion was rendered.  Therefore, if the above evidence can be obtained, the AOJ should obtain an addendum opinion which also considers any evidence of a low back condition which preexisted the 1993 injury.  

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent evidence of a currently diagnosed disability; (B) establishes that the Veteran suffered and event, illness or injury during active service; and (C) indicates that the claimed disability or symptoms may be associated with the established incident, illness, or injury.  38 C.F.R. § 3.159 (c)(4)(i).  The Court has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In the instant case, the Veteran has filed a claim for service connection for chronic bronchitis, which he holds is the result of his active service aboard the U.S.S. Stribling, specifically that he was exposed to smoke emissions from the ship's smoke stacks.  

A review of the evidence of record shows a diagnosis of chronic acute bronchitis treated with oral and inhaled medications.  The Veteran's military personnel records confirm that he was stationed aboard the U.S.S. Stribling.  The Veteran has provided multiple photos of the U.S.S. Stribling showing smoke stacks.  He has also submitted several internet articles arguing in favor of a connection between lung conditions and air pollution.  

The Board finds that the evidence of record at least meets the "low threshold" that the Veteran's present diagnosed bronchitis "may be associated" with his service.  However, to date, he has not been afforded a VA examination or medical opinion that provides an etiology analysis with regard to the issue on appeal.  Accordingly, on appeal, the RO should obtain a medical opinion that addresses any possible etiological link between his chronic bronchitis and his military service.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and obtain information and releases sufficient for VA to request complete workers compensation records from the State of Texas regarding a post-service injury to the Veteran's back, and any outstanding medical records regarding the Veteran's low back condition.  The AOJ should then take reasonable efforts to obtain those records and associate them with the claims file.  

2. If new records are associated with the claims file pertaining to the low back claim, the AOJ should forward to the file to the March 2013 VA examiner who conducted the low back examination for an addendum opinion.  If the March 2013 VA examiner is no longer available, the file should be provided to another examiner competent to provide the opinion requested.

The examiner should review the entire file, taking special care to consider the new evidence, and state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's present low back disability was incurred in or caused by the claimed in-service event.  

The opinion should include a thorough rationale for any conclusion rendered and should cite to evidence of record, known medical principles, and medical treatise evidence.  

3. Obtain a medical opinion in connection with the Veteran's claim for service connection for bronchitis.  The complete record should be made available to the examiner and must be reviewed prior to rendering any opinions.  The need for an in-person examination is left to the discretion of the examiner selected to provide the requested opinion.  

The examiner should review all evidence of record and state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any current respiratory disability is related to any aspect of the Veteran's military service, to include any in-service air pollution exposure experienced while stationed aboard the U.S.S. Stribling.  

The opinion should be supported by citation to evidence of record, known medical principles, and medical treatise evidence.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and adequate time to respond before returning the matter to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


